DETAILED ACTION   
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2020 and 10/21/2021 is/are, in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “improved alignment” in claim 1 is a relative term which renders the claim indefinite. The term “improved alignment” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Double Patenting
Claim 1 of this application is patentably indistinct from claim 1 of patent No. 10708918. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10708918. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application (A backhaul radio comprising one or more antenna with plurality of selectable radiation patterns for detecting alignment signals and alignment assisting device to provide an indication of an improved alignment adjustment to a user) is fully disclosed in the referenced patent No. 10708918 and would be covered by the patent granted on that patent since the referenced patent and the instant application are claiming common subject matter. Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to use known work in one field of endeavor to prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10708918. This is a non-statutory double patenting rejection.
Current application 16901946
Patent 10708918
1. A backhaul radio comprising: one or more antenna structures collectively having a plurality of selectable radiation patterns for detecting alignment signals; one or more receivers configured to receive the alignment signals from the one or more antenna structures and provide received signals; one or more processors for processing the received signals to determine signal properties, wherein at least one of the one or more processors are coupled to at least one of the one or more receivers to receive said received signals; an interface to couple at least one of the one or more processors to an alignment assisting device; wherein the alignment signals are transmitted from a second backhaul radio during an alignment process; wherein the alignment assisting device coordinates between the backhaul radio and the second backhaul radio during the alignment process; wherein the alignment assisting device comprises a detector for measuring orientation adjustments of the backhaul radio in azimuth and elevation; wherein at least one of the one or more processors controls the selection of the plurality of selectable radiation patterns and stores the determined signal properties for each of the plurality of selectable radiation patterns; wherein the alignment assisting device coordinates with at least one of the one or more processors to provide an indication of an improved alignment adjustment to a user of the alignment assisting device.
1. (Currently Amended) A backhaul radio comprising: one or more antenna structures collectively having a plurality of selectable radiation patterns for detecting alignment signals; one or more receivers configured to receive the alignment signals from the one or more antenna structures and provide received signals; one or more processors for processing the received signals to determine signal properties, wherein at least one of the one or more processors are coupled to at least one of the one or more receivers to receive said received signals; an interface to couple at least one of the one or more processors to an alignment assisting device; wherein the alignment signals are transmitted from a second backhaul radio during an alignment process; wherein the alignment assisting device coordinates between the backhaul radio and the second backhaul radio during the alignment process; wherein the alignment assisting device comprises a detector for measuring orientation adjustments of the backhaul radio in azimuth and elevation; wherein at least one of the one or more processors controls the selection of the plurality of selectable radiation patterns and stores the determined signal properties for each of the plurality of selectable radiation patterns;  2 4837-5752-9517 1 062078 -000076US00Docket No. 062078-000076US00 Application No. 15/648,860 wherein the alignment assisting device coordinates with at least one of the one or more processors to provide an indication of an alignment adjustment to a user of the alignment assisting device, and wherein the interface to couple at least one of the one or more processors to an alignment assisting device comprises one or more of: an internal buss interface; a Bluetooth interface; a Wi-Fi interface; a serial interface; and a USB interface..


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leiba et al. (US 2010/0302101) herein after Leiba in view of Ko et al. (US 2010/0303015) herein after Ko. 
Regarding claim 1, Leiba disclose a backhaul radio comprising: one or more antenna structures collectively having a plurality of selectable radiation patterns for detecting alignment signals; one or more receivers configured to receive the alignment signals from the one or more antenna structures and provide received signals; one or more processors for processing the received signals to determine signal properties, wherein at least one of the one or more processors are coupled to at least one of the one or more receivers to receive said received signals; an interface to couple at least one of the one or more processors to an alignment assisting device; wherein the alignment signals are transmitted from a second backhaul radio during an alignment process (see fig. 1, para. 5, 6, 9-13; alignment processing), wherein the alignment assisting device coordinates between the backhaul radio and the second backhaul radio during the alignment process; wherein the alignment assisting device comprises a detector for measuring orientation adjustments of the backhaul radio in azimuth and elevation (see para. 61, an alignment controller which controls the antenna alignment process). Leiba disclose all the subject matter but fails to explicitly mention wherein at least one of the one or more processors controls the selection of the plurality of selectable radiation patterns and stores the determined signal properties for each of the plurality of selectable radiation patterns, wherein the alignment assisting device coordinates with at least one of the one or more processors to provide an indication of an improved alignment adjustment to a user of the alignment assisting device. However Ko from a similar field of endeavor disclose wherein at least one of the one or more processors controls the selection of the plurality of selectable radiation patterns and stores the determined signal properties for each of the plurality of selectable radiation patterns (see para.141, CAL controller providing data representing the computed pattern based on the predefined function which in combination is broadly considered to include storing), wherein the alignment assisting device coordinates with at least one of the one or more processors to provide an indication of an improved alignment adjustment to a user of the alignment assisting device (see fig.2, para. 32, 34, 52, 91, wherein the two antennas may transmit indications to each other to signal corresponding alignment steering and therefore one is considered as the assisting device to the other). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Ko’s calibration for cooperative MIMO scheme into Leiba’s Antenna Alignment scheme to derive the subject matter of the instant application to enable the antenna apparatus to control the selection of the plurality of selectable radiation patterns and store the determined signal properties for each of the plurality of selectable radiation patterns. The motivation of doing this is to maximize performance of a cooperative MIMO system by introducing a third device such as the MSs as shown. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOKOU R DETSE whose telephone number is (571)272-9608. The examiner can normally be reached M-T 9:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 5712723011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOKOU R DETSE/Examiner, Art Unit 2463                                                                                                                                                                                                        
/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463